DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Shoop (applicant’s representative) on 5/17/2022.
*Note – unlisted claims remain unchanged from the filing of 1/29/2021.
The application has been amended as follows: 
Claim 3. (Cancelled)  
Claim 4. (Currently Amended) The method of claim 2, wherein the plurality of discrete attachment sites form 
Claim 15. (Currently Amended) The method of claim 4, wherein the plurality of discrete attachment sites comprise a second stitching pattern.  
Claim 16. (Currently Amended) The method of claim 4, wherein the plurality of discrete attachment sites comprise a second stitching pattern, wherein the second stitching pattern comprises a grid pattern.  
Claim 17. (Currently Amended) The method of claim 2, wherein adjacent discrete attachment sites of the plurality of discrete attachment sites are separated by a distance of between 0.5 mm and 30 mm.  
Claim 18. (Currently Amended) The method of claim 2, wherein the plurality of discrete attachment sites form 2  

Allowable Subject Matter
Claims 2, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 2, the closest prior art of record, Patel et al (US 2009/0306688) discloses a method for repairing a hernia in a subject, the method comprising implanting a hernia repair graft into the subject’s body, wherein the hernia repair graft comprises a first layer stacked onto a second layer. The first layer is a mesh (34) and the second layer is a sheet of anti-adhesive material (12) comprising an ECM material ([0034]) (Fig. 2, 9; [0041]).  An interweaving member comprising a suture (14, 19) is sewn into the graft, thereby forming a first pattern in both layers (Fig. 9; [0036]).  The interweaving member further comprises a plurality of discrete fixation points such as suture knots (16) extending through the layers of the graft ([0037]).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed method, wherein the first layer comprises a first pattern embroidered into the mesh and not extending into the second layer since the interweaving member of Patel et al extends through all the layers.  Applicant specifically discloses the advantage of having the first pattern embroidered into the mesh (Fig. 14A) but not extending into the second layer (Fig. 14B) to thereby alter the compliance over time (see paragraphs [0032] and [0102] of the application publication).    Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed. 
In regards to independent claim 21, the closest prior art of record, Peniston et al (US 2013/0267137), discloses a method for repairing a hernia in the subject ([0078]), the method comprising implanting a hernia repair graft in the form of a polymeric mesh, wherein a pattern of a bioabsorbable polymeric fiber is embroidered (co-knitted) into a non-absorbable polymeric fiber to form a mesh providing two different strength profiles, an early stiff phase due to the presence of both the bioabsorbable and non-absorbable component and a later phase after the degradation of the bioabsorbable component ([0018]; Fig. 2C, 3C, 4C).  The mesh is then dip-coated or spray-coated with a component of extracellular matrix to induce fibrosis ([0058]).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed method as presently recited in independent claim 21, comprising, inter alia, the claimed structure of the hernia repair graft.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771